

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on May 14,
2008 (the “Effective Date”) by and between Zulu Energy Corp., a Colorado
corporation, with an office located at 122 N. Main Street, Sheridan, Wyoming
82801 (“Company”) and Satyendra Deshpande, an individual with an address of 3358
Daley Center Drive, #1406, San Diego, CA 92123 (“Deshpande”).
 
WHEREAS, the Company desires to retain the services of Deshpande and Deshpande
is willing to be employed by the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:
 
1. Employment; Term. Deshpande is hereby employed and engaged to provide the
Company with accounting and financial services with such titles as the Company
shall specify from time to time, and Deshpande does hereby accept and agrees to
such engagement and employment. Deshpande’s title at the commencement of the
term shall be Chief Financial Officer. The term of this Agreement shall be
ongoing unless terminated pursuant to Section 13 hereof; provided, that, the
term shall not extend past April 30, 2011 (the “Employment Term”).
 
2. Duties. Deshpande’s duties and responsibilities shall be related primarily to
accounting and financial services as the Company shall specify from time to
time. Deshpande shall have such authority, discretion, power and responsibility,
and shall be entitled to office, secretarial and other facilities and conditions
of employment, as are customary or appropriate to his position. Deshpande shall
diligently and faithfully execute and perform such duties and responsibilities,
subject to the general supervision and control of the Company’s Chief Executive
Officer. Deshpande shall be responsible and report to the Company’s Chief
Executive Officer, or another officer(s) designated by the Company’s Board of
Directors. Deshpande shall devote his reasonable time, attention, energy, and
skill to the business and affairs of the Company and as shall be necessary to
satisfy the duties of a full time accounting officer of the Company.. Deshpande
shall be permitted to engage in other business activities that do not directly
compete with the Company only as permitted below.
 
Nothing in this Agreement shall preclude Deshpande from devoting reasonable
periods required for:
 

 
(a)
serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of the Company;

 

 
(b)
serving as a panelist in his area of expertise (in areas other than in
connection with the business of the Company), on government or academic panels
where it does not conflict with the interests of the Company; and

 

 
(c)
managing his personal investments, including investing in a non-competing
business;

 
 
 

--------------------------------------------------------------------------------

 

provided that such activities do not materially interfere with the regular
performance of his duties and responsibilities under this Agreement as
reasonably determined in good faith by the Company’s Chief Executive Officer.
 
3. Best Efforts of Deshpande. During his employment hereunder, Deshpande shall,
subject to the direction and supervision of the Company’s Chief Executive
Officer or another officer(s) designated by the Company’s Board of Directors,
use his best commercially reasonable efforts, business judgment, skill, and
knowledge to the advancement of the Company’s interests and to the discharge of
his duties and responsibilities hereunder. Nothing herein shall be construed as
preventing Deshpande from investing his assets in any business, so long as his
investments do not conflict with the restrictions noted in Section 2.
 
4. Compensation of Deshpande.
 

 
(a)
Base Compensation. As compensation for the services provided by Deshpande under
this Agreement, the Company shall pay Deshpande an annual salary of One Hundred
Fifty Thousand Dollars ($150,000). The compensation of Deshpande under this
Section shall be paid in accordance with the Company’s usual payroll procedures.

 

 
(b)
Stock Options. Upon execution of this Agreement by both the Company and
Deshpande, the Company shall grant Deshpande options to purchase 1,000,000
shares of the Company’s common stock with an exercise price equal to $1.00 per
share. The options will vest as follows: 500,000 shares on the date of grant;
and 500,000 shares on January 1, 2009; provided, however, that no options may be
exercised until the Company’s stockholders approve an increase in the Company’s
authorized shares of common stock to at least 150,000,000 shares.

 
In the event of a conflict between the above grant and either the shareholder
approved stock option plan or corresponding board resolution, the covenants of
the approved plan and board resolution take precedence.
 

 
(c)
Bonus. In addition to the base compensation in Section 4(a), Deshpande shall be
eligible to receive an annual bonus determined by the Board of Directors based
on the performance of the Company and Deshpande.

 
5. Benefits. Deshpande shall also be entitled to participate in any and all
Company benefit plans, from time to time, in effect for employees of the
Company, including, but not limited to, health, dental and vision insurance
plans, and 401(k) plans available to the Company’s senior management executives
and their dependents. Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies.
 
6. Vacation, Sick Leave and Holidays. Deshpande shall be entitled to four (4)
weeks of paid vacation, with such vacation to be scheduled and taken in
accordance with the Company’s standard vacation policies. Two (2) weeks of
unused, accrued vacation can be carried into the next year. Remaining unused,
accrued vacation time will be paid during the first quarter of the following
year. In addition, Deshpande shall be entitled to such sick leave and holidays
at full pay in accordance with the Company’s policies established and in effect
from time to time.

 
2

--------------------------------------------------------------------------------

 

7. Business Expenses. The Company shall promptly reimburse Deshpande for all
reasonable out-of-pocket business expenses incurred in performing Deshpande’s
duties and responsibilities hereunder in accordance with the Company’s policies,
provided Deshpande promptly furnishes to the Company adequate records of each
such business expense. Such expenses shall be reimbursed in accordance with the
Company’s regular reimbursement practices.
 
8. Location of Deshpande’s Activities. Deshpande’s principal place of business
in the performance of his duties and obligations under this Agreement shall be
San Diego, California. The company will bear the travel expense between San
Diego, CA and any other location and provide Deshpande with accommodations and
meal reimbursement at such other location.
 
9. Confidential Information/Inventions.
 

 
(a)
Confidential Information. Deshpande shall not, in any manner, for any reasons,
either directly or indirectly, divulge or communicate to any person, firm or
corporation, any confidential information concerning any matters not generally
known or otherwise made public by Company which affects or relates to the
Company’s business, finances, marketing and/or operations, research,
development, inventions, products, designs, plans, procedures, or other data
(collectively, “Confidential Information”) except in the ordinary course of
business, as necessary to joint venture partners or as required by applicable
law for a period of one year. Without regard to whether any item of Confidential
Information is deemed or considered confidential, material, or important, the
parties hereto stipulate that as between them, to the extent such item is not
generally known in the oil and gas industry, such item is important, material,
and confidential and affects the successful conduct of the Company’s business
and goodwill, and that any breach of the terms of this Section 9 shall be a
material and incurable breach of this Agreement. Confidential Information shall
not include: (i) information obtained or which became known to Deshpande other
than through his employment by the Company; (ii) information in the public
domain at the time of the disclosure of such information by Deshpande; (iii)
information that Deshpande can document was independently developed by
Deshpande; (iv) information that is disclosed by Deshpande with the prior
written consent of the Company and (v) information that is disclosed by
Deshpande as required by law, governmental regulation or court order.

 

 
(b)
Documents. Deshpande further agrees that all documents and materials furnished
to Deshpande by the Company and relating to the Company’s business or
prospective business are and shall remain the exclusive property of the Company.
Deshpande shall deliver all such documents and materials, not copied, to the
Company upon demand therefore and in any event upon expiration or earlier
termination of this Agreement. Any payment of sums due and owing to Deshpande by
the Company upon such expiration or earlier termination shall be conditioned
upon returning all such documents and materials, and Deshpande expressly
authorizes the Company to withhold any payments due and owing pending return of
such documents and materials.

 
 
3

--------------------------------------------------------------------------------

 


 
(c)
Inventions. All ideas, inventions, and other developments or improvements
conceived or reduced to practice by Deshpande, alone or with others, during the
Term of this Agreement, during working hours, that are within the scope of the
business of the Company or that relate to or result from any of Deshpande’s work
or projects or the services provided by Deshpande to the Company pursuant to
this Agreement, shall be the exclusive property of the Company. Deshpande agrees
to assist the Company, at the Company’s expense, to obtain patents and
copyrights on any such ideas, inventions, writings, and other developments, and
agrees to execute all documents necessary to obtain such patents and copyrights
in the name of the Company. This clause excludes all intellectual property work
initiated prior to the execution of this agreement.

 

 
(d)
Disclosure. During the Term, Deshpande will promptly disclose to the Board of
Directors full information concerning any interest, direct or indirect, of
Deshpande (as owner, shareholder, partner, lender or other investor, director,
officer, employee, consultant or otherwise) or any member of his immediate
family in any business that is reasonably known to Employee to purchase or
otherwise obtain services or products from, or to sell or otherwise provide
services or products to, the Company or to any of its suppliers or customers.

 
10. Non-Compete. Except as expressly permitted herein, during the Term of this
Agreement, Deshpande shall not engage in any of the following competitive
activities: (a) engaging directly or indirectly in any business or activity
substantially similar to any business or activity engaged in (or proposed to be
engaged in) by the Company in North America; (b) engaging directly or indirectly
in any business or activity competitive with any business or activity engaged in
(or proposed to be engaged in) by the Company in Africa; (c) soliciting or
taking away any employee, agent, representative, contractor, supplier, vendor,
customer, franchisee, lender or investor of the Company, or attempting to so
solicit or take away; (d) interfering with any contractual or other relationship
between the Company and any employee, agent, representative, contractor,
supplier, vendor, customer, franchisee, lender or investor; or (e) using, for
the benefit of any person or entity other than the Company, any Confidential
Information of the Company. The foregoing covenant prohibiting competitive
activities shall survive the termination of this Agreement and shall extend, and
shall remain enforceable against Deshpande, for the period of the lesser of (6)
six months or the duration of termination pay as described in paragraph 13
below, following the date this Agreement is terminated. In addition, during the
one-year period following such expiration or earlier termination, except as
required by law, neither Deshpande nor the Company shall make any negative
statement of any kind concerning the Company or its affiliates, or their
directors, officers or agents or Deshpande.
 
11. Injunctive Relief. Deshpande acknowledges and agrees that the covenants and
obligations of Deshpande set forth in Sections 9 and 10 with respect to
non-competition, non-solicitation, confidentiality and the Company’s property
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Deshpande agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Deshpande from committing any violation of the covenants
and obligations referred to in this Section 11. These injunctive remedies are
cumulative and in addition to any other rights and remedies the Company may have
at law or in equity.
 
 
4

--------------------------------------------------------------------------------

 

12. Survival. Deshpande agrees that the provisions of Sections 9, 10 and 11
shall survive expiration or earlier termination of this Agreement for any
reasons, whether voluntary or involuntary, with or without cause, and shall
remain in full force and effect thereafter. Notwithstanding the foregoing, if
this Agreement is terminated upon the dissolution of the Company, the filing of
a petition in bankruptcy by the Company or upon an assignment for the benefit of
creditors of the assets of the Company, Sections 9, 10 and 11 shall be of no
further force or effect.
 
13. Termination. Deshpande’s employment with the Company will be “at will”,
meaning that either Desphande or the Company will be entitled to terminate your
employment at any time and for any reason, with or without cause, after thirty
(30) days written notice is given. Notwithstanding any other provisions hereof
to the contrary, Deshpande’s employment hereunder shall terminate under the
following circumstances:
 

 
(a)
Voluntary Termination by Deshpande. Deshpande shall have the right to
voluntarily terminate this Agreement and his employment hereunder at any time
during the Employment Term.

 

 
(b)
Voluntary Termination by the Company. The Company shall have the right to
voluntarily terminate this Agreement and Deshpande’s employment hereunder at any
time. If the Company initiates an “at will” termination of Desphande’s
employment as described above the Company agrees to pay Deshpande a lump-sum
separation fee at the time of termination equal to six (6) months salary plus
benefits.

 

 
(c)
Termination for Cause. The Company shall have the right to terminate this
Agreement and Deshpande’s employment hereunder at any time for cause. For
purposes of this Agreement, the term “cause” for termination by the Company
shall be (a) a conviction of or plea of guilty or nolo contendere by Deshpande
to a felony, or any crime involving fraud or embezzlement; (b) the refusal by
Deshpande to perform his material duties and obligations hereunder; (c)
Deshpande’s willful and intentional misconduct in the performance of his
material duties and obligations; or (d) if Deshpande or any member of his family
makes any personal profit arising out of or in connection with a transaction to
which the Company is a party or with which it is associated without making
disclosure to and obtaining the prior written consent of the Board of Directors.
The written notice given hereunder by the Company to Deshpande shall specify in
reasonable detail the cause for termination. For purposes of this Agreement,
“family” shall mean Deshpande’s spouse and/or children. In the case of a
termination for the causes described in (a) and (d) above, such termination
shall be effective upon receipt of the written notice. In the case of the causes
described in (b) and (c) above, such termination notice shall not be effective
until ten (10) days after Deshpande’s receipt of such notice, during which time
Deshpande shall have the right to respond to the Company’s notice and cure the
breach or other event giving rise to the termination.

 
 
5

--------------------------------------------------------------------------------

 


 
(d)
Event of Sale, Merger or Change of Control. In the event of the sale, merger or
change of control of the Company during the Employment Term, the Company or its
successor(s) agree to immediately vest all unvested stock options and offer you
employment under the terms given above, for a period of at least (6) six months
after the sale or merger closing date. If this extension is not given by the
Company or its successor(s) and accepted by you, then the Company or its
successor(s) agree to pay to you a lump-sum separation fee equivalent to (6) six
months of salary plus benefits. Employment “at will” provisions described above
cannot be applied by the Company from 120 days before the date of the agreement
to sell or merge the Company to the closing date. If an “at will” action to
terminate your employment is taken by the Company during this time period, or if
you are asked to voluntarily end your employment by the Company during this time
period, you will be entitled to immediate vesting of all unvested stock and
options and a lump-sum payment of the equivalent of your salary and benefits for
(6) six months, to be paid on or before the sale or merger closing date.

 

 
(e)
Termination Upon Death. If Deshpande dies during the Employment Term, this
Agreement shall terminate, except that Deshpande’s legal representatives shall
be entitled to receive any earned but unpaid compensation or expense
reimbursement due hereunder through the date of death.

 

 
(f)
Termination Upon Disability. If, during the Employment Term, Deshpande suffers
and continues to suffer from a “Disability” (as defined below), then the Company
may terminate this Agreement by delivering to Deshpande 30 calendar days’ prior
written notice of termination based on such Disability, setting forth with
specificity the nature of such Disability and the determination of Disability by
the Company. For the purposes of this Agreement, “Disability” means Deshpande’s
inability, with reasonable accommodation, to substantially perform Deshpande’s
duties, services and obligations under this Agreement due to physical or mental
illness or other disability for a continuous, uninterrupted period of 150
calendar days or two hundred and 180 days during any twelve month period. Upon
any such termination for Disability, Deshpande shall be entitled to receive any
earned but unpaid compensation or expense reimbursement due hereunder through
the date of termination.

 

 
(g)
Effect of Termination.

 

 
(i)
In the event that this Agreement and Deshpande’s employment is voluntarily
terminated by Deshpande pursuant to Section 13(a), or in the event the Company
terminates this Agreement for cause pursuant to Section 13(c), all obligations
of the Company and all duties, responsibilities and obligations of Deshpande
under this Agreement shall cease. Upon such termination, the Company shall (i)
pay Deshpande a cash lump sum equal to all accrued base salary through the date
of termination plus all accrued vacation pay and bonuses, if any; and (ii) any
common stock options granted to Deshpande by the Company which have not vested
pursuant to Section 4 hereof shall be terminated. Any common stock options
granted to Deshpande by the Company pursuant to Section 4 that have vested at
time of termination shall be exercisable for the life of the options.

 
 
6

--------------------------------------------------------------------------------

 


 
(ii)
In the event that this Agreement and Deshpande’s employment is voluntarily
terminated by the Company pursuant to Section 13(b), all obligations of the
Company and all duties, responsibilities and obligations of Deshpande under this
Agreement shall cease. Upon such termination, the Company shall pay Deshpande a
cash lump sum equal to all accrued base salary through the date of termination
plus all accrued vacation pay and bonuses, if any; (ii) the separation fee; and
(iii) any common stock options granted to Deshpande by the Company pursuant to
Section 4 hereof shall become immediately vested and Deshpande shall have right
of option exercise for the life of the options.

 

 
(iii)
In the event this Agreement is terminated upon the death of Deshpande pursuant
to Sections 11(e), Deshpande’s estate shall be entitled to all cash compensation
pursuant to Sections 4 and benefits pursuant to section 5 for the period of 6
months after his death. Upon termination of this agreement as a result of death
any common stock options granted to Deshpande by the Company pursuant to Section
4 hereof shall become immediately vested and Deshpande’s estate shall have right
of option exercise for the life of the options. Payment will be made to
Deshpande’s estate. In the event of a merger, consolidation, sale, or change of
control, the Company’s rights hereunder shall be assigned to the surviving or
resulting company, which company shall then honor this Agreement with Deshpande
and his estate.

 

 
(iv)
In the event that this Agreement and Deshpande’s employment is terminated by
disability pursuant to Section 11(f), all obligations of the Company and all
duties, responsibilities and obligations of Deshpande under this Agreement shall
cease. Upon such termination, the Company shall pay Deshpande a cash lump sum
equal to all accrued base salary through the date of termination plus all
accrued vacation pay and bonuses, if any; (ii) the separation fee; and (iii) any
common stock options granted to Deshpande by the Company pursuant to Section 4
hereof shall become immediately vested and Deshpande shall have right of option
exercise for the life of the options.

 
All obligations of the Company to pay separation pay in this Agreement are
subject to the condition that Employee enter into a standard, full and complete
release and separation agreement confirming that he is not entitled to any
additional monies and that he will not bring any actions against the Company or
its affiliates for any reason.
 
 
7

--------------------------------------------------------------------------------

 
 
14. Resignation as Officer. In the event that Deshpande’s employment with the
Company is terminated for any reason whatsoever, Deshpande agrees to immediately
resign as an Officer and/or Director of the Company and any related entities.
For the purposes of this Section 14, the term the “Company” shall be deemed to
include subsidiaries, parents, and affiliates of the Company.
 
15. Governing Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Colorado without
giving effect to any applicable conflicts of law provisions.
 
16. Independent Legal Advice. The Company has obtained legal advice concerning
this Agreement and has requested that Deshpande obtain independent legal advice
with respect to same before executing this Agreement. Deshpande, in executing
this Agreement, represents and warrants to the Company that he has been so
advised to obtain independent legal advice, and that prior to the execution of
this Agreement he has so obtained independent legal advice, or has, in his
discretion, knowingly and willingly elected not to do so.
 
17. Business Opportunities. During the Employment Term Deshpande agrees to bring
to the attention of the Company’s Chief Executive Officer and the Company’s
Board of Directors all written business proposals that come to Deshpande’s
attention and all business or investment opportunities of whatever nature that
are created or devised by Deshpande and that relate to areas in which the
Company currently conducts business or reasonably expects to conduct business.
 
18. Employee’s Representations and Warranties. Deshpande hereby represents and
warrants that he is not under any contractual obligation to any other company,
entity or individual that would prohibit or impede Deshpande from performing his
duties and responsibilities under this Agreement and that he is free to enter
into and perform the duties and responsibilities required by this Agreement.
 
19. Indemnification.
 

 
(a)
The Company agrees that if Deshpande is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Deshpande’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, Deshpande shall
be indemnified and held harmless by the Company to the fullest extent permitted
or authorized by the Company’s certificate of incorporation or bylaws or, if
greater, by the laws of the State of Colorado, against all cost, expense,
liability and loss (including, without limitation, attorney’s fees, judgments,
fines, ERISA excise taxes or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by Deshpande in connection
therewith, and such indemnification shall continue as to Deshpande even if he
has ceased to be a director, member, employee or agent of the Company or other
entity and shall inure to the benefit of Deshpande’s heirs, executors and
administrators. The Company shall advance to Deshpande to the extent permitted
by law all reasonable costs and expenses incurred by his in connection with a
Proceeding within 20 days after receipt by the Company of a written request,
with appropriate documentation, for such advance. Such request shall include an
undertaking by Deshpande to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses.

 
 
8

--------------------------------------------------------------------------------

 
 

 
(b)
Neither the failure of the Company (including its Board of Directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by
Deshpande that indemnification of Deshpande is proper because he has met the
applicable standard of conduct, nor a determination by the Company (including
its Board of Directors, independent legal counselor stockholders) that Deshpande
has not met such applicable standard of conduct, shall create a presumption that
Deshpande has not met the applicable standard of conduct.

 

 
(c)
The Company agrees to continue and maintain a liability insurance policy
covering Deshpande to the extent the Company provides such coverage for its
other executives and officers.

 

 
(d)
Promptly after receipt by Deshpande of notice of any claim or the commencement
of any action or proceeding with respect to which Deshpande is entitled to
indemnity hereunder, Deshpande shall notify the Company in writing of such claim
or the commencement of such action or proceeding, and the Company shall (i)
assume the defense of such action or proceeding, (ii) employ counsel reasonably
satisfactory to Deshpande, and (iii) pay the reasonable fees and expenses of
such counsel. Notwithstanding the preceding sentence, Deshpande shall be
entitled to employ counsel separate from counsel for the Company and from any
other party in such action if Deshpande reasonably determines that a conflict of
interest exists which makes representation by counsel chosen by the Company not
advisable. In such event, the reasonable fees and disbursements of such separate
counsel for Deshpande shall be paid by the Company to the extent permitted by
law.

 

 
(e)
After the termination of this Agreement and upon the request of Deshpande, the
Company agrees to reimburse Deshpande for all reasonable travel, legal and other
out-of-pocket expenses related to assisting the Company to prepare for or defend
against any action, suit, proceeding or claim brought or threatened to be
brought against the Company or to prepare for or institute any action, suit,
proceeding or claim to be brought or threatened to be brought against a third
party arising out of or based upon the transactions contemplated herein and in
providing evidence, producing documents or otherwise participating in any such
action, suit, proceeding or claim. In the event Deshpande is required to appear
after termination of this Agreement at a judicial or regulatory hearing in
connection with Deshpande’s employment hereunder, or Deshpande’s role in
connection therewith, the Company agrees to pay Deshpande a sum, to be mutually
agreed upon by Deshpande and the Company, a daily fee and reasonable expenses
for each day of his appearance and each day of preparation therefor.

 
 
9

--------------------------------------------------------------------------------

 
 
20. Notices. All demands, notices, and other communications to be given
hereunder, if any, shall be in writing and shall be sufficient for all purposes
if personally delivered, sent by facsimile or sent by United States mail to the
address below or such other address or addresses as such party may hereafter
designate in writing to the other party as herein provided.
 
Company:
Deshpande:
Zulu Energy Corp.
3358 Daley Center Drive
122 N. Main Street
#1406
Sheridan, WY 82801
San Diego, CA 92123



21. Entire Agreement; Miscellaneous Provisions. This Agreement contains the
entire agreement of the parties and there are no other promises or conditions in
any other agreement, whether oral or written. This Agreement supersedes any
prior written or oral agreements between the parties. This Agreement may be
modified or amended, if the amendment is made in writing and is signed by both
parties. This Agreement is for the unique personal services of Deshpande and is
not assignable or delegable, in whole or in part, by Deshpande. This Agreement
may be assigned or delegated, in whole or in part, by the Company and, in such
case, shall be assumed by and become binding upon the person, firm, company,
corporation or business organization or entity to which this Agreement is
assigned, subject to the provisions of section 13 (d). The headings contained in
this Agreement are for reference only and shall not in any way affect the
meaning or interpretation of this Agreement. If any provision of this Agreement
shall be held to be invalid or unenforceable for any reason, the remaining
provisions shall continue to be valid and enforceable. The failure of either
party to enforce any provision of this Agreement shall not be construed as a
waiver or limitation of that party’s right to subsequently enforce and compel
strict compliance with every provision of this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument and, in
pleading or proving any provision of this Agreement, it shall not be necessary
to produce more than one of such counterparts.
 
[Remainder of page intentionally left blank.]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
ZULU ENERGY CORP.
 
SATYENDRA DESHPANDE
       
By:
/s/ PAUL STROUD
 
/s/ SATYENDRA DESHPANDE
Name:
PAUL STROUD
   
Title:
PRESIDENT AND CEO
   


 
11

--------------------------------------------------------------------------------

 
 